Case 3:19-cv-18146-FLW-LHG Document 12 Filed 10/16/19 Page 1 of 2 PagelD: 88

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

MARY SANTORELLA, MICHAEL BURKE, Case No.: 3:19-cv-18146-FLW-LHG
STEPHANIE HARRIS, RICHARD HARRIS,
KASSIE BENSON, and LISA PRISINZANO,

- STIPULATION AND ORDER
Plaintiffs, EXTENDING TIME TO ANSWER,
v. MOVE, OR OTHERWISE RESPOND
TO THE COMPLAINT
SANOFI-AVENTIS U.S. LLC; SANOFI US
SERVICES INC.; CHATTEM, INC.; AND
BOEHRINGER INGELHEIM Document Electronically Filed
PHARMACEUTICALS, INC.,

Defendants.

 

 

Plaintiffs Mary Santorella, Michael Burke, Stephanie Frasier, Richard Harris, Kassie
Benson, and Lisa Prisinzano (collectively “Plaintiffs”) and Defendants sanofi-aventis U.S. LLC,
Sanofi US Services Inc., and Chattem, Inc. (“Sanofi Defendants”), and Boehringer Ingelheim
Pharmaceuticals, Inc. (“Boehringer”) by and through their undersigned counsel, hereby stipulate
and agree that the time within which Defendants may answer, move, or otherwise respond to the

Complaint is extended to December 13, 2019.

 

Pursuant to L.R. 6.1, the parties below state that service of process was effected upon
sanofi-aventis U.S. LLC on September 24, 2019, upon Sanofi US Services Inc. on September 24,
2019, upon Boehringer on September 25, 2019, and upon Chattem, Inc. on September 27, 2019,
and that the time period for Defendants to respond to the complaint has not yet expired. No
other extension has been previously requested or obtained in this matter.

The agreement of the parties as to the deadline to respond to the Complaint is based in
part on the nature of the facts and claims pleaded in Plaintiffs’ Complaint. Also, counsel for

Plaintiffs have filed class actions based on similar facts and against the same named defendants
Case 3:19-cv-18146-FLW-LHG Document 12 Filed 10/16/19 Page 2 of 2 PagelD: 89

in federal court in the Northern District of California and the District of Connecticut,

respectively, and it is the desire of the parties to coordinate the dates to respond to those

complaints with this case.

Subject to approval from each respective Court, including this

Honorable Court, the parties have agreed to the same response deadline of December 13, 2019 in

all three cases.

Dated: October 11, 2019

CARELLA,

BYRNE, CECCHI,

OLSTEIN, BRODY & AGNELLO,

P.C.

By:

DLA PIPER LLP (US)

By: /s/ Christopher M. Strongosky

/s/ James E. Cecchi

James E. Cecchi

5 Becker Farm Road
Roseland, New Jersey 07068
jcecchi@carellabyrne.com
Tel: 973.994.1700

Fax: 973.994.1744

Attorneys for Plaintiffs

COVINGTON & BURLING, LLP
By: /s/ Shankar Duraiswamy

Shankar Duraiswamy

Michael X. Imbroscio

(pro hac vice application forthcoming)
Paul W. Schmidt

(pro hac vice application forthcoming)
Andrew Soukup

(pro hac vice application forthcoming)
One City Center

850 Tenth Street NW

Washington, D.C. 20001

Tel: 202-662-6000

Fax: 202-778-5066

Attorneys for Defendant Boehringer
Ingelheim Pharmaceuticals, Inc.

Christopher M. Strongosky

Amanda Laufer Camelotto

51 John F. Kennedy Parkway, Suite 120
Short Hills, New Jersey 07078-2704
christopher.strongosky@dlapiper.com
amanda.camelotto@dlapiper.com

Tel.: 973.520.2550

Fax: 973.520.2586

Loren H. Brown

(pro hac vice application to be filed)
1251 Avenue of the Americas

New York, New York 10020-1104
loren.brown@dlapiper.com

Tel: 212.335.4500

Fax: 212.335.4501

Christopher M. Young

(pro hac vice application to be filed)
401 B Street, Suite 1700

San Diego, California, 92101-4297
christopher.young@us.dlapiper.com
Tel: 619.699.2700

Fax: 619.699.2701

Attorneys for Defendants
sanofi-aventis U.S. LLC,
Sanofi US Services Inc., and
Chattem, Inc.

Be Ordered this ay

of Uy tz lek ce

   
    
